

STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (this “Agreement”) dated as of March 31, 2008,
among the shareholders (each, a “Seller” and collectively, the “Sellers”) of
Powersafe Technology Corp., a Delaware corporation (the “Company”) identified on
Schedule A annexed hereto, Einat Krasney and Mordechai Schwartz (the
“Principals”), and the purchasers of such shares (each, a “Purchaser” and
collectively, the “Purchasers”) and the other persons indicated on the signature
page hereof..


RECITALS


A. Sellers are the owners of 100% of the issued and outstanding shares (the
“Shares”) of the Company on a fully-diluted basis.


B. Pursuant to the terms and conditions of this Agreement, Sellers desire to
sell, and Purchasers desire to purchase, all of the Sellers’ rights, title, and
interest in and to all of the Shares as further described herein.


NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:


1.  Agreement to Purchase and Sell at the Closing. Subject to the terms and
conditions of this Agreement, at the Closing (hereafter defined), Sellers shall
sell, assign, transfer, convey, and deliver to Purchasers, and Purchasers shall
accept and purchase, the Shares and any and all rights in the Shares to which
Sellers are entitled, and by doing so Sellers shall be deemed to have assigned
all of their rights, titles and interests in and to the Shares to Purchasers.
Such sale of the Shares shall be evidenced by stock certificates, duly endorsed
in blank or accompanied by stock powers duly executed in blank or other
instruments of transfer in form and substance reasonably satisfactory to
Purchasers.


2.  Consideration. In consideration for the sale of the Shares, Purchasers shall
deliver to Sellers (the “Purchase Price”) an aggregate of Six Hundred
Twenty-Five Thousand Dollars ($625,000.00).


3.  Closing; Delivery.


(a)  The purchase and sale of the Shares shall be held simultaneously with the
execution of this Agreement at such place as the parties hereto may agree (the
“Closing”).


(b)  At the Closing:


(1)  Sellers shall deliver to Purchasers (A) stock certificates evidencing the
Shares, duly endorsed in blank or accompanied by stock powers duly executed in
blank, or other instruments of transfer in form and substance reasonably
satisfactory to Purchasers, (B) any documentary evidence of the due recordation
in the Company’s share register of Purchasers’ full and unrestricted title to
the Shares, and (C) such other documents as may be required under applicable law
or reasonably requested by Purchaser.
 

--------------------------------------------------------------------------------


 
(2) The Principals shall deliver to David Lubin & Associates, PLLC, as escrow
agnet for the Purchasers, (A) resignation letters from the sole officers and
directors of the Company (resignation letter from Mordechai Schwartz as a
director shall be effective 10 days after the mailing of an information
statement pursuant to Rule 14f-1); (B) letter executed by the Company informing
Nevada Agency & Transfer Company, the transfer agent for the Company, that the
President of the Company is now Jack Mayer and that the transfer agent shall not
take any instructions, including issuing certificates or clearing any legended
certificates, from any person other than said individual; (C) a shareholders’
list, dated not more then two days before the Closing, including names and
addresses of each shareholder, certificate numbers and issue dates; (D) any
documentary evidence of the due recordation in the Company’s share register of
Purchasers’ full and unrestricted title to the Shares, (E) a legal opinion on
behalf of the Sellers opining that the offer and sale of the Shares is exempt
from the registration requirements of the Securities Act of 1933, as amended
(the “Securities Act”), that the Shares which are freely tradeable shall remain
as such and other matters customary of a transaction of this nature (F) all the
books and records of the Company and (G) such other documents as may be required
under applicable law or reasonably requested by Purchaser.
 
(3)  Purchasers shall deliver to Sellers the Purchase Price by wire transfer of
immediately available funds to an escrow account designated by the Sellers.


4. Administrative Agent. 


4.1  Appointment of Administrative Agent. Each of the Sellers hereby irrevocably
constitutes and appoints, effective as of the date hereof, Michael Krohme, Esq.,
acting individually (together with his permitted successors, the “Administrative
Agent”), as the true and lawful agent and attorney-in-fact to: (i) enter into
any agreement in connection with the transactions contemplated by this
Agreement, (ii) exercise any or all of the powers, authority and discretion
conferred on him under this Agreement and any such agreement, (iii) sign stock
powers and any other instruments effecting the transfer of the Shares at the
Closing under the terms and conditions of this Agreement, and to enter into any
amendments thereto as approved by the Administrative Agent and Purchasers; (iv)
waive or amend any terms and conditions of any agreement in connection with the
transactions contemplated by this Agreement, to give and receive notices on such
Sellers’ behalves and to be his, her or its exclusive representative with
respect to any matter or claim arising with respect to any transaction
contemplated by any such agreement, including, without limitation, the defense,
settlement or compromise of any claim for which any Indemnified Persons may be
entitled to indemnification, and the Administrative Agent agrees to act as, and
to undertake the duties and responsibilities of, such agent and
attorney-in-fact.
 
2

--------------------------------------------------------------------------------




4.2  Exclusive Interface. Purchasers and any Indemnified Persons shall be
entitled to deal exclusively with the Administrative Agent on all matters in
connection with the transactions contemplated herein, and shall be entitled to
rely exclusively (without further evidence of any kind whatsoever) on any
document executed or purported to be executed on behalf of any of the Sellers by
the Administrative Agent, and on any other action taken or purported to be taken
on behalf of any of the Sellers by the Administrative Agent, as fully binding
upon the Sellers with respect to the transactions contemplated herein.


4.3  Limit on Liability. The Administrative Agent shall not be liable to any
person for any action taken or not taken by him in good faith or for any mistake
of fact or law for anything that he may do or refrain from doing in connection
with his obligations under this Agreement (i) with the consent of the Sellers
who, as of the date of this Agreement, owned a majority of the outstanding
Shares, or (ii) in the absence of his own gross negligence or willful
misconduct. Any action taken or not taken pursuant to the advice of counsel
shall be conclusive evidence of the absence of gross negligence or willful
misconduct. The Sellers shall, jointly and severally, indemnify and hold the
Administrative Agent harmless from any and all liability and expenses that may
arise out of any action taken or omitted by him as Administrative Agent in
accordance with this Agreement, except such liability and expense as may result
from the gross negligence or willful misconduct of the Administrative Agent.


4.4  Reliance on Signatures. The Administrative Agent may rely and shall be
protected in relying or refraining from acting on any instrument reasonably
believed to be genuine and to have been signed or presented by the proper party
or parties. The Administrative Agent shall not be liable for any other parties’
forgeries, fraud or false representations.


5. Representations and Warranties of Sellers. As an inducement to Purchasers to
enter into this Agreement and to consummate the transactions contemplated
herein, each Seller, severally and not jointly, represent and warrant, as of the
date of this Agreement and as of the Closing Date, to Purchasers as follows:


5.1 Authority. Seller has the right, power, authority and capacity to execute
and deliver this Agreement, to consummate the transactions contemplated hereby
and to perform his obligations under this Agreement. This Agreement constitutes
the legal, valid and binding obligations of Seller, enforceable against Seller
in accordance with the terms hereof.


5.2  Ownership. Seller is the sole record and beneficial owner of the Shares,
has good and marketable title to the Shares, free and clear of all Encumbrances
(hereafter defined), other than applicable restrictions under applicable
securities laws, and has full legal right and power to sell, transfer and
deliver the Shares to Purchaser in accordance with this Agreement.
“Encumbrances” means any liens, pledges, hypothecations, charges, adverse
claims, options, preferential arrangements or restrictions of any kind,
including, without limitation, any restriction of the use, voting, transfer,
receipt of income or other exercise of any attributes of ownership. Upon the
execution and delivery of this Agreement, Purchasers will receive good and
marketable title to the Shares, free and clear of all Encumbrances, other than
restrictions imposed pursuant to any applicable securities laws and regulations.
There are no stockholders’ agreements, voting trust, proxies, options, rights of
first refusal or any other agreements or understandings with respect to the
Shares. 
  
3

--------------------------------------------------------------------------------


 
5.3  Valid Issuance. The Shares are duly authorized, validly issued, fully paid
and non-assessable, and were not issued in violation of any preemptive or
similar rights.


5.4  No Conflict. None of the execution, delivery, or performance of this
Agreement, and the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or (with or without notice or lapse of time, or
both) result in a termination, breach or violation of (i) any instrument,
contract or agreement to which the Seller is a party or by which he is bound, or
to which the Shares are subject; or (ii) any federal, state, local or foreign
law, ordinance, judgment, decree, order, statute, or regulation, or that of any
other governmental body or authority, applicable to the Seller or the Shares.


5.5  No Consent. No consent, approval, authorization or order of, or any filing
or declaration with any governmental authority or any other person is required
for the consummation by the Seller of any of the transactions on its part
contemplated under this Agreement.


5.6 No Other Interest. Neither Seller nor any of his respective affiliates has
any interest, direct or indirect, in any shares of capital stock or other equity
in the Company or has any other direct or indirect interest in any tangible or
intangible property which the Company uses or has used in the business conducted
by the Company, or has any direct or indirect outstanding indebtedness to or
from the Company, or related, directly or indirectly, to its assets, other than
the Shares.
 
5.7 No General Solicitation or Advertising. Neither any Seller nor any of its
affiliates nor any person acting on its or their behalf (i) has conducted or
will conduct any general solicitation (as that term is used in Rule 502(c) of
Regulation D) or general advertising with respect to any of the Shares, or (ii)
made any offers or sales of any security or solicited any offers to buy any
security under any circumstances that would require registration of the Shares
under the Securities Act.


5.8 No Group. Other than the Sellers who are the officers and directors of the
Company, no Seller acted directly or indirectly in concert with any other Seller
in connection with the transactions contemplated by this Agreement.


5.9 Full Disclosure. No representation or warranty of the Sellers to the
Purchasers in this Agreement omits to state a material fact necessary to make
the statements herein, in light of the circumstances in which they were made,
not misleading. There is no fact known to the Seller that has specific
application to the Shares and that materially adversely affects or, as far as
can be reasonably foreseen, materially threatens the Shares that has not been
set forth in this Agreement.
 
6. Representations and Warranties of the Principals. As further inducement to
Purchasers to enter into this Agreement and to consummate the transactions
contemplated herein, each of the Principals, severally and jointly, represent
and warrant, as of the date of this Agreement and as of the Closing Date, to
Purchasers as follows:
 
4

--------------------------------------------------------------------------------




6.1 The Company is duly organized, validly existing and in good standing under
the laws of the State of Delaware, with full power and authority to own, lease,
use and operate its properties and to carry on its business as and where now
owned, leased, used, operated and conducted. The Company is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which its ownership or use of property or the nature of the business
conducted by it makes such qualification necessary. The Company does not own,
directly or indirectly, any capital stock of any corporation or any equity,
profit sharing, participation or other interest in any corporation, partnership,
limited liability company, joint venture or other entity.


6.2  As of the Closing, the Company’s authorized capital will consist of (a)
100,000,000 shares of common stock, $.0001 no par value per share, authorized
(the “Common Stock”), of which 7,075,000 shares are issued and outstanding,
6,000,000 of which are freely tradeable without any restrictions or Encumbrances
and 1,075,000 of which are restricted under the Securities Act, (i) with each
holder thereof being entitled to cast one vote for each share held on all
matters properly submitted to the shareholders for their vote; and (ii) there
being no pre-preemptive rights and no cumulative voting; and (b) no shares of
preferred stock or any other class of security. The recent cancellation of 8
million shares of Common Stock by the Company was duly authorized. The Company
has no shares reserved for issuance pursuant to a stock option plan or pursuant
to securities exercisable for, or convertible into or exchangeable for shares of
Common Stock. All of the issued and outstanding shares of capital stock of the
Company are duly authorized, validly issued, fully paid and nonassessable. No
shares of capital stock of the Company are subject to preemptive rights or any
other similar rights. There are (i) no outstanding options, warrants, scrip,
rights to subscribe for, puts, calls, rights of first refusal, agreements,
understandings, claims or other commitments or rights of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
for any shares of capital stock of the Company or arrangements by which the
Company is or may become bound to issue additional shares of capital stock of
the Company, (ii) no agreements or arrangements under which the Company is
obligated to register the sale of any of its or their securities under the
Securities Act, and (iii) no anti-dilution or price adjustment provisions
contained in any security issued by the Company (or in any agreement providing
any such rights).


6.3 Upon the consummation of the transactions contemplated herein, Purchasers
will own 100% of the issued and outstanding share capital of the Company on a
fully-diluted basis, free and clear of any Encumbrances, other than those
created by applicable federal and state securities laws.
 
5

--------------------------------------------------------------------------------




6.4 The Company has timely filed all reports, schedules, forms, statements and
other documents required to be filed by it with the Securities and Exchange
Commission (the “SEC”) pursuant to the reporting requirements of the Securities
Exchange Act of 1934, as amended (the “1934 Act”) (all of the foregoing filed
prior to the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents (other than exhibits to such
documents) incorporated by reference therein, being hereinafter referred to
herein as the “SEC Documents”). As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the 1934 Act and the
rules and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. None of the statements made in any such SEC Documents is, or has
been, required to be amended or updated under applicable law (except for such
statements as have been amended or updated in subsequent filings prior the date
hereof). The Company has not received any communication from the SEC, NASD or
any other regulatory authority regarding any SEC Document or any disclosure
contained therein. As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may not
include footnotes or may be condensed or summary statements) and fairly present
in all material respects the financial position of the Company as of the dates
thereof and the results of their operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments). As of the Closing, the Company has no debts, liabilities,
obligations, direct, indirect, absolute or contingent, whether accrued, vested
or otherwise, whether known or unknown.


6.5 The Company does not (i) have any employees, (ii) owe any compensation of
any kind, deferred or otherwise, to any person, including without limitation,
agents, representatives, consultants, accountants and attorneys, (iii) have any
written or oral employment agreement with any person, nor (iv) is it a party to
or bound by any collective bargaining agreement. There are no loans or other
obligations payable to or owing by the Company to any stockholder, officer,
director, agent, representative, consultant, accountant, attorney or otherwise
nor are there any loans or debts payable or owing by any such persons to the
Company or any guarantees by the Company of any loan or obligation of any nature
to which any such person is a party.


6.6 Except as disclosed in the SEC Documents, the Company does not own, use or
possesses any licenses or rights to use any patents, patent applications, patent
rights, inventions, know-how, trade secrets, trademarks, trademark applications,
service marks, service names, trade names and copyrights (“Intellectual
Property”). There is no claim or action by any person pertaining to, or
proceeding pending or threatened, which challenges the right of the Company with
respect to any Intellectual Property.


6.7 The Company is not a party to any contract, arrangement or agreement,
whether oral or in writing, including without limitation, loan agreements,
credit lines, promissory notes, mortgages, pledges, guarantees, security
agreements, factoring agreements, letters of credit, powers of attorney or other
arrangements to loan or borrow money or extend credit.


6.8 The Company has made or filed all federal, state and foreign income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject and has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations. There are no and will be no taxes due as a
result of the transactions contemplated by this Agreement. There are no unpaid
taxes claimed to be due by the taxing authority of any jurisdiction, and neither
Principal knows of no basis for any such claim. The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, state or local tax. None of the Company’s
tax returns is presently being audited by any taxing authority. The Principals
expressly assume and shall pay any taxes due by the Company up to the date of
the Closing.
 
6

--------------------------------------------------------------------------------




6.9 The Company is in possession of all franchises, grants, authorizations,
licenses, permits, easements, variances, exemptions, consents, certificates,
approvals and orders necessary to own, lease and operate its properties and to
carry on its business as it is now being conducted (collectively, the
“Permits”), and there is no action pending or threatened regarding suspension or
cancellation of any of the Permits. The Company is not in conflict with, or in
default or violation of, any of the Permits. The Company has not received any
notification with respect to possible conflicts, defaults or violations of
applicable laws, except for notices relating to possible conflicts, defaults or
violations.


6.10 There are, with respect to the Company or any predecessors thereof, no past
or present violations of Environmental Laws (as defined below), releases of any
material into the environment, actions, activities, circumstances, conditions,
events, incidents, or contractual obligations which may give rise to any common
law environmental liability or any liability under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 or similar
federal, state, local or foreign laws and the Company has not received any
notice with respect to any of the foregoing, nor is any action pending or
threatened in connection with any of the foregoing. The term “Environmental
Laws” means all federal, state, local or foreign laws relating to pollution or
protection of human health or the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata),
including, without limitation, laws relating to emissions, discharges, releases
or threatened releases of chemicals, pollutants contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder. Other
than those that are or were stored, used or disposed of in compliance with
applicable law, no Hazardous Materials are contained on or about any real
property currently owned, leased or used by the Company, and no Hazardous
Materials were released on or about any real property previously owned, leased
or used by the Company. There are no underground storage tanks on or under any
real property owned, leased or used by the Company.


6.11 The Company does not own any real or personal property.


6.12 The Company maintains a system of internal accounting controls sufficient,
in the judgment of the Company’s board of directors, to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The books of account, corporate
records and minute books of the Company are complete and correct in all material
respects.
 
7

--------------------------------------------------------------------------------




6.13 All information relating to or concerning the Company set forth in this
Agreement and otherwise in connection with the transactions contemplated hereby
is true and correct in all respects and neither Principal has omitted to state
any fact necessary in order to make the statements made herein or therein, in
light of the circumstances under which they were made, not misleading. No event
or circumstance has occurred or exists with respect to the Company or its or
their business, properties, prospects, operations or financial conditions,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.


6.14 The purchase of the Shares by Purchaser from Seller will not give rise to
any dissenting shareholders' rights under Delaware law, the Articles of
Incorporation or By-laws of the Company, or otherwise. All issuances by the
Company of shares of Common Stock in past transactions have been legally and
validly effected, and all of such shares of Common Stock are fully paid and
non-assessable. All of the offerings were conducted in strict accordance with
the requirements of Regulation D, Rules 504, 505 and 506, as applicable, in full
compliance with the requirements of the Securities Act and the 1934 Act, as
applicable, and in full compliance with and according to the requirements of
Delaware law and the Articles of Incorporation and By-laws of the Company. The
Company does not have in effect any plan, scheme, device or arrangement,
commonly or colloquially known as a “poison pill” or “anti-takeover” plan or
similar plan, scheme, device or arrangement. No other state takeover statute or
similar statute or regulation applies or purports to apply to this agreement or
the transactions contemplated hereby.


7. Representations and Warranties of Purchaser. As an inducement to Sellers to
enter into this Agreement and to consummate the transactions contemplated
herein, each Purchaser severally and not jointly, represents and warrants, to
Sellers as follows:


7.1  Authority. Purchaser has the right, power, authority and capacity to
execute and deliver this Agreement, to consummate the transactions contemplated
hereby and to perform his obligations under this Agreement. This Agreement
constitutes the legal, valid and binding obligations of Purchaser, enforceable
against Purchaser in accordance with the terms hereof.


7.2  No Consent. No consent, approval, authorization or order of, or any filing
or declaration with any governmental authority or any other person is required
for the consummation by the Purchaser of any of the transactions on its part
contemplated under this Agreement.


7.3 No Conflict. None of the execution, delivery, or performance of this
Agreement, and the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or (with or without notice or lapse of time, or
both) result in a termination, breach or violation of (i) any instrument,
contract or agreement to which Purchaser is a party or by which he is bound; or
(ii) any federal, state, local or foreign law, ordinance, judgment, decree,
order, statute, or regulation, or that of any other governmental body or
authority, applicable to Purchaser.
 
8

--------------------------------------------------------------------------------




7.4  Potential Loss of Investment. Purchaser understands that an investment in
the Shares is a speculative investment which involves a high degree of risk and
the potential loss of his entire investment.


7.5  Receipt of Information. Purchaser has received all documents, records,
books and other information pertaining to his investment that has been requested
by the Purchaser, including without limitation, the SEC filings made by the
Company. The undersigned makes such representation notwithstanding his express
acknowledgment that the information about Amplification Technologies, Inc. is
not in the form that would be required in a registration statement filed with
the SEC.
 
7.6 No Advertising. At no time was the Purchaser presented with or solicited by
any leaflet, newspaper or magazine article, radio or television advertisement,
or any other form of general advertising or solicited or invited to attend a
promotional meeting otherwise than in connection and concurrently with such
communicated offer.


7.7 Investment Experience. The Purchaser (either by himself or with his
advisors) is (i) experienced in making investments of the kind described in this
Agreement, (ii) able, by reason of his business and financial experience to
protect his own interests in connection with the transactions described in this
Agreement, and (iii) able to afford the entire loss of his investment in the
Shares.


The following representations are only being made by the Purchasers who are
purchasing Shares which are restricted securities of the Company:


7.8  Restricted Securities. Purchaser understands that the restricted Shares
have not been registered under the Securities Actor registered or qualified
under any the securities laws of any state or other jurisdiction, are
“restricted securities,” and cannot be resold or otherwise transferred unless
they are registered under the Securities Act, and registered or qualified under
any other applicable securities laws, or an exemption from such registration and
qualification is available. Each certificate for any of the restricted Shares
shall bear a legend to the foregoing effect.


7.9 Investment Purposes. The Purchaser is acquiring the restricted Shares for
his own account as principal, not as a nominee or agent, for investment purposes
only, and not with a view to, or for, resale, distribution or fractionalization
thereof in whole or in part and no other person has a direct or indirect
beneficial interest in the amount of restricted Shares the Purchaser is
acquiring herein. Further, the Purchaser does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to the
restricted Shares the Purchaser is acquiring.


7.10 No Obligation to Register Shares. The Purchaser understands that the
Company is under no obligation to register the restricted Shares under the
Securities Act, or to assist the Purchasers in complying with the Securities Act
or the securities laws of any state of the United States or of any foreign
jurisdiction.
 
9

--------------------------------------------------------------------------------




8.  Indemnification; Survival.


8.1  Indemnification. Each party hereto shall jointly and severally indemnify
and hold harmless the other party and such other party’s agents, beneficiaries,
affiliates, representatives and their respective successors and assigns
(collectively, the “Indemnified Persons”) from and against any and all damages,
losses, liabilities, taxes and costs and expenses (including, without
limitation, attorneys’ fees and costs) (collectively, “Losses”) resulting
directly or indirectly from (a) any inaccuracy, misrepresentation, breach of
warranty or non-fulfillment of any of the representations and warranties of such
party in this Agreement, or any actions, omissions or statements of fact
inconsistent with in any material respect any such representation or warranty,
(b) any failure by such party to perform or comply with any agreement, covenant
or obligation in this Agreement.


8.2  Survival. All representations, warranties, covenants and agreements of the
parties contained herein or in any other certificate or document delivered
pursuant hereto shall survive the date hereof until the expiration of the
applicable statute of limitations.


9.  Miscellaneous.


9.1 Further Assurances. From time to time, whether at or following the Closing,
each party shall make reasonable commercial efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things reasonably
necessary, proper or advisable, including as required by applicable laws, to
consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement.


9.2  Notices. All notices or other communications required or permitted
hereunder shall be in writing shall be deemed duly given (a) if by personal
delivery, when so delivered, (b) if mailed, three (3) business days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid and addressed to the intended recipient as set forth below, or (c) if
sent through an overnight delivery service in circumstances to which such
service guarantees next day delivery, the day following being so sent to the
addresses of the parties as indicated on the signature page hereto. Any party
may change the address to which notices and other communications hereunder are
to be delivered by giving the other parties notice in the manner herein set
forth.


9.3  Choice of Law. This Agreement shall be governed, construed and enforced in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts of law.
 
10

--------------------------------------------------------------------------------




9.4  Jurisdiction. The parties hereby irrevocably consent to the in personam
jurisdiction and venue of in a Rabbinical Court in Brooklyn, New York under the
principal of ZABLU (whereby each party picks one arbitrator and the two selected
arbitrators pick a third arbitrator). If there is any litigation regarding the
arbitration or otherwise relating to this section 9.4, the parties hereto
irrevocably consent to the jurisdiction of the courts of the State of New York
and of any federal court located in such State in connection with any action or
proceeding arising out of or relating to this Agreement, any document or
instrument delivered pursuant to, in connection with or simultaneously with this
Agreement, or a breach of this Agreement or any such document or instrument. In
any such action or proceeding, each party hereto waives personal service of any
summons, complaint or other process and agrees that service thereof may be made
in accordance with Section 5.3. Within 30 days after such service, or such other
time as may be mutually agreed upon in writing by the attorneys for the parties
to such action or proceeding, the party so served shall appear or answer such
summons, complaint or other process. EACH PARTY HERETO WAIVES TRIAL BY JURY IN
ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR ANY BREACH OR
ALLEGED BREACH HEREOF.
 
9.5 Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties in respect of the transactions contemplated hereby
and supersedes all prior and contemporaneous agreements, arrangements and
understandings of the parties relating to the subject matter hereof. No
representation, promise, inducement, waiver of rights, agreement or statement of
intention has been made by any of the parties which is not expressly embodied in
this Agreement.


9.6 Assignment. Each party's rights and obligations under this Agreement shall
not be assigned or delegated, by operation of law or otherwise, without the
other party's prior written consent, and any such assignment or attempted
assignment shall be void, of no force or effect, and shall constitute a material
default by such party.


9.7  Amendments. This Agreement may be amended, modified, superseded or
cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by the
parties hereto.


9.8 Waivers. The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same. No waiver by any party of any condition, or the
breach of any term, covenant, representation or warranty contained in this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other term, covenant, representation or
warranty of this Agreement.


9.9 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts and by facsimile, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.


9.10 Severability.  If any term, provisions, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination,
the parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.
 
11

--------------------------------------------------------------------------------




9.11  Interpretation. The parties agree that this Agreement shall be deemed to
have been jointly and equally drafted by them, and that the provisions of this
Agreement therefore shall not be construed against a party or parties on the
ground that such party or parties drafted or was more responsible for the
drafting of any such provision(s). The parties further agree that they have each
carefully read the terms and conditions of this Agreement, that they know and
understand the contents and effect of this Agreement and that the legal effect
of this Agreement has been fully explained to its satisfaction by counsel of its
own choosing.
 
[Remainder of Page Intentionally Omitted; Signature Page to Follow]
 
12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed this Stock Purchase Agreement
as of the date first above written.


Number of restricted Shares: ___________


Number of unlegended Shares: ___________


SELLER:
   
By:
 
Name:
 
Title:
         
PURCHASER:
       
By:
 
Name:
 
Title:
 

 
 
ADMINISTRATIVE AGENT:
   
By:
 
Name: Michael Krohme, Esq.

 
 
Einat Krasney, individually and personally
 
 
Mordechai Schwartz, individually and personally

 
13

--------------------------------------------------------------------------------

